                  Case 21-10527-JTD          Doc 142      Filed 03/29/21      Page 1 of 1


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11
CARBONLITE HOLDINGS LLC, et al.,                              Case No. 21-10527 (JTD)
                    Debtors.                                  (Jointly Administered)

      MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF DAVID P. SIMONDS
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of David P. Simonds of the law firm Hogan Lovells US LLP to represent the Official Committee of
Unsecured Creditors in the above-captioned chapter 11 bankruptcy cases and any related adversary
proceedings.


Dated: March 29, 2021                                   /s/ Stanley B. Tarr
       Wilmington, Delaware                             Stanley B. Tarr (DE No. 5535)
                                                        BLANK ROME LLP
                                                        1201 Market Street, Suite 800
                                                        Wilmington, Delaware 19801
                                                        (302) 425-6400
                                                        Proposed Counsel to the Official Committee of
                                                        Unsecured Creditors

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bars of the States of New York and California, and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s Local Rules
and with the Standing Order for District Court Fund revised 8/30/16. I further certify that the annual fee of
$25.00 has been paid to the Clerk of Court for District Court.

                                                        /s/ David P. Simonds
                                                        David P. Simonds
                                                        HOGAN LOVELLS US LLP
                                                        1999 Avenue of the Stars, Suite 1400
                                                        Los Angeles, CA 90067
                                                        (310) 785-4600
                                                        david.simonds@hoganlovells.com

                ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




           Dated: March 29th, 2021                             JOHN T. DORSEY
           Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE
